DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gregerson, et al., US 20160302871, hereafter referred to as “Gregerson” (cited in the IDS dated 12/01/2019).

Regarding claim 1, a system for performing robotic surgery on a patient disposed on a bed (see figs. 9A and 9B), comprising: 
a gantry (gantry 40 of figs. 9A-9B and paragraph 30) comprising a computed tomography (CT) diagnostic device (see paragraph 31); 
a platform supporting the gantry (see base 20, support column 50 and patient support 60 of figs. 9A-9B together forming a continuous platform for supporting the gantry at one end), the platform having an upper surface (see fig. 9A which shows the gantry 40 on an upper surface of the base 20 section of the platform), wherein the gantry is configured to slide along the platform via a first carriage (gimbal 30) to allow entry of at least part of the patient into the bore of the CT device (see paragraph 33); and 


[AltContent: textbox (First end of paragraph 28)][AltContent: arrow]
    PNG
    media_image1.png
    573
    764
    media_image1.png
    Greyscale


Regarding claim 2, Gregerson further teaches wherein the gantry comprises a movable x-ray source and movable x-ray detector (see paragraph 31).

Regarding claim 3, Gregerson teaches a system for performing robotic surgery on a patient disposed upon a bed (see figs. 1A-2C), comprising: 
a gantry (gantry 40 of figs. 1A-1C and paragraph 30) comprising a computed tomography (CT) diagnostic device (see paragraph 31); 
a platform (see base 20 of figs. 1A-1C) supporting the gantry, the platform having an upper surface (see fig. 1B which shows the gantry 40 on an upper surface of the base 20), wherein the gantry is configured to slide along the platform via a first carriage (gimbal 30) to allow entry of at least part of the patient into the bore of the CT device (see paragraph 33); and 
a robotic arm assembly (see robotic arm 101 of paragraph 27) attached to the gantry via a pivot arm substantially parallel to the upper surface of the platform (paragraph 28).

Regarding claim 4, Gregerson teaches wherein the robotic arm assembly is attached to the top of the gantry (see figs. 1A-2C for the attachment of the robotic arms 101 to a top of the gantry 40).

Regarding claim 6, Gregerson teaches a system for performing robotic surgery on a patient disposed on a bed (see figs. 13A-13D), comprising: 
a gantry (40 of figs. 13A-13D) comprising a computed tomography (CT) diagnostic device(paragraph 31); 
a platform supporting the gantry (see base 20, support column 50 and patient support 60 of figs. 9A-9B together forming a continuous platform for supporting the gantry at one end), the platform having an upper surface (see fig. 13A which shows the gantry 40 on an upper surface of the base 20 section of the platform), 
a robotic arm assembly (see robotic arm 101 of paragraph 27) attached to the gantry via a pivot arm (see first end 117 of fig. 13A) substantially parallel to the upper surface of the platform (see paragraphs 71-72 which that the first end is mounted to a in an upward angle as shown in figs. 13A-13D which is substantially parallel to the upper surface of the base section 20 of the platform).

Regarding claim 7, Gregerson further teaches wherein the robotic arm assembly is attached to the top of the gantry (see figs. 13A-13D).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gregerson.

Regarding claim 5, Gregerson teaches all the limitations of claim 3 above. 
While Gregerson does not explicitly state that the robotic arm assembly is attached to the bottom of the gantry, Gregerson states in paragraph 30 that “each of the robotic arms 101a, 101b are attached to a first (i.e., front) side 127 of the gantry 40, although it will be understood that the robotic arms 101a, 101b may be mounted at other portions of the imaging device 125 or system 100”. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the system in 1A-2C to include the robotic arm fixed to a bottom of the gantry to provide easy access to the surgical area. See paragraph 50 of Gregerson. 

Regarding claim 8, Gregerson teaches all the limitations of claim 6 above. 
While Gregerson does not explicitly state that the robotic arm assembly is attached to the bottom of the gantry, Gregerson states in paragraph 30 that “each of the robotic arms 101a, 101b are attached to a first (i.e., front) side 127 of the gantry 40, although it will be understood that the robotic arms 101a, 101b may be mounted at other portions of the imaging device 125 or system 100”. 
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20070165786 teaches a system including guide rails for translating a robotic arm and an x-ray system during surgery. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAROUK A BRUCE/               Examiner, Art Unit 3793               
                                                                                                                                                                          /LUTHER BEHRINGER/Primary Examiner, Art Unit 3793